Case 1:18-cv-01019-MN Document 444 Filed 08/20/21 Page 1 of 3 PageID #: 20007




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

    ARCHERDX, LLC f/k/a ARCHERDX,                  )
    INC. and THE GENERAL HOSPITAL                  )
    CORPORATION d/b/a MASSACHUSETTS                )
    GENERAL HOSPITAL,                              )
                                                   )
                Plaintiffs,                        )
                                                   )
         v.                                        )   C.A. No. 18-1019-MN
                                                   )
    QIAGEN SCIENCES, LLC, QIAGEN LLC               )
    f/k/a QIAGEN, INC., QIAGEN BEVERLY,            )
    LLC f/k/a QIAGEN BEVERLY, INC.,                )
    QIAGEN GAITHERSBURG, LLC f/k/a                 )
    QIAGEN GAITHERSBURG, INC.,                     )
    QIAGEN GMBH, QIAGEN N.V. and                   )
    JONATHAN ARNOLD,                               )
                                                   )
                Defendants.                        )

                         ORDER AFTER PRETRIAL CONFERENCE

        AND NOW, this 20th day of August 2021, after a Pretrial Conference and upon

consideration of the Proposed Pretrial Order (D.I. 427) and the discussion at the August 16, 2021

Pretrial Conference, IT IS HEREBY ORDERED that:

        1.     The Proposed Pretrial Order is ADOPTED as modified by any discussion at the

Pretrial Conference.

        2.     July selection will take place on Friday, August 20, 2021 at 9:30 a.m. in Courtroom

4A. 1 A five-day jury trial will begin on August 23, 2021 at 9:00 a.m. Each side should be prepared

to present its case from 9:00 a.m. until 4:30 p.m. each trial day, although the end of the trial day

may, at the discretion of the Court, be earlier or later than 4:30 p.m.



1
        Plaintiff shall provide enough copies of the voir dire and a writing utensil for each member
        of the jury pool, which is estimated to be 40 people. Those must be delivered to the Clerk’s
        office by 12:00 p.m. on August 19, 2021.
Case 1:18-cv-01019-MN Document 444 Filed 08/20/21 Page 2 of 3 PageID #: 20008




        3.      The trial will be timed. Each side is allowed up to twelve (12) hours for its opening

statement, its direct and cross-examination of witnesses, and argument of evidentiary issues. Each

side is allowed up to one (1) additional hour for closing arguments. Time during the trial day that

does not neatly fit into one of the stated categories will be attributed to one side or the other as the

Court deems appropriate.

        4.      Issues that need to be addressed outside the presence of the jury will be taken up at

8:30 a.m., at the lunch break or at the end of the day. Those issues – including objections to

anticipated exhibits or demonstratives – must be brought to the attention of the Court’s judicial

administrator by 7:00 a.m. on the day on which the evidence objected to will be adduced. There

will be thirty minutes to forty-five minutes for lunch and a fifteen-minute break in the morning

and in the afternoon.

        5.      Each side may have no more than three (3) people in the courtroom at any given

time. In its discretion, the Court may modify these limitations at any time or impose additional

restrictions to ensure the safety of court personnel, the jury, and all persons attending trial.

        6.      Unless excused by the Court, all persons in the courtroom must wear a mask at all

times and the mask must be worn properly (i.e., covering the person’s nose and mouth).

Vaccinated counsel, however, may remove his or her mask when examining a witness or making

an argument. Vaccinated witnesses may remove their masks when testifying behind the screen at

the witness stand.

        7.      For the reasons stated at the Pretrial Conference, Plaintiff’s Motion in Limine No. 1

(D.I. 427, Ex. 9) is GRANTED-IN-PART and DENIED-IN-PART, Plaintiff’s Motion in Limine




                                                   2
Case 1:18-cv-01019-MN Document 444 Filed 08/20/21 Page 3 of 3 PageID #: 20009




No. 2 (D.I. 427, Ex. 10) is DENIED, and Defendant’s Motion in Limine No. 1 (D.I. 427, Ex. 12)

is DENIED. 2

       8.      The parties shall file a revised verdict sheet by August 24, 2021.

       9.      As explained at the Pretrial Conference, the parties may not provide witness binders

or physical copies of documents (demonstratives, deposition transcripts, etc.) to the Court (but

must do so for the witnesses). The parties shall provide electronic copies of ALL trial exhibits to

the Courtroom Deputy by NOON on August 19, 2021. The trial exhibits must be labeled with

JTX, DTX or PTX prefixes with exhibit numbers, and the trial exhibits must be organized in a

single folder. Additionally, at the beginning of each trial day, the parties shall provide to the

Courtroom Deputy electronic copies of witness folders containing the exhibits and demonstratives

(if any) to be used on direct examination and cross-examination of any witnesses expected to be

called that day.

       10.     Any trial logistics should be coordinated through the Courtroom Deputy.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




2
       Defendant’s Motion in Limine No. 2 (D.I. 427, Ex. 13) was withdrawn during the Pretrial
       Conference.



                                                3
